IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TRAVIS JONES,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4037

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 6, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Travis Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

ROBERTS, C.J., MAKAR and M.K. THOMAS, JJ., CONCUR.